DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                   KENNETH MICHAEL JACKMAN,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D14-4749

                          [September 9, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Sandra Perlman and
Lynn Rosenthal, Judges; L.T. Case No. 02-16545 CF10A.

   Kenneth M. Jackman, Doral, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  We affirm the trial court’s order summarily denying appellant’s
amended postconviction motion and various improper and untimely
amendments and supplements that appellant filed.

   In Jackman v. State, 27 So. 3d 220 (Fla. 4th DCA 2010), this Court
reversed the denial of appellant’s first rule 3.850 motion which was
timely filed. We remanded with directions for appellant to be provided
leave to file an amended motion correcting the pleading deficiencies in
the timely-filed claims only. Appellant filed an amended motion within
the time permitted but also attempted to add new claims that were not
authorized by this Court’s remand and which were not timely filed within
the two-year time limit for bringing a postconviction claim. Fla. R. Crim.
P. 3.850(b). Appellant then filed a series of amended and supplemental
motions that raised additional untimely and unauthorized claims.

   The trial court properly denied the amended claim as it is refuted by
the record and properly dismissed the untimely and unauthorized new
claims. We affirm the trial court’s order in all respects. We do not
condone appellant’s filing practice in this case, which has caused
confusion. His filing of untimely and successive motions raising claims
beyond the scope of our remand was an abuse of postconviction
procedure.

    On appeal, appellant has argued that the trial court erred in failing to
address a claim of newly discovered evidence that he filed in yet another
motion, dated August 24, 2012. The trial court did not rule upon this
claim in the order at issue, and the issue is not properly before us. Our
affirmance is without prejudice for appellant to seek a ruling on his
August 24, 2012 motion.

   Affirmed.

CIKLIN, C.J., CONNER and FORST, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2